The Attorney             General of Texas

    JIM MATTOX                                             February 23, 1984
    Attorney General


    Supreme Court Building           Mr. Kenneth Il.Ashworth                        Opinion No. JM-129
    P. 0. BOX 12548                  Colmrdssioner
    Austin, TX. 78711. 2549          Coordinating Board                             He:  Whether a member of a
    512/475-2501
    Telex 9101874.1387
                                     Texas College and University System            board of trustees of a com-
    Telecopier   5121475.0266        P. 0. Box 12788, Capitol Station               munity college w      aerve
                                     Austin, Texas   78711                          simultaneously as a county
                                                                                    commissioner
    714 Jackson, Suite 700
    Dallas, TX. 75202.4508
    2141742.8944
                                     Dear Mr. Ashworth:

                                            On behalf of the Dallas County Community College District, you
    4024 Alberta   Ave., Suite 160   ask:
    El Paso, TX. 79905-2793
    915/533-3424
                                                     Whether a member of a Board of Trustees governed
P                                                    by section 130.082 of the Education Code,
      All Texas. Suite 700                           V.T.C.S., may serve simultaneously as a county
    Houslon, TX. 77002.3111                          commissioner?
    7131223-5886
                                     Section 130.082 of the Education Code relates to the election of
    806 Broadway, Suite 312
                                     trustees for all junior college districts other than those managed by
    Lubbock. TX. 79401-3479          the governing board of an independent school district. A trustee of
    806/747-5238                     the Dallas County Community College District wishes to serve as a
                                     county commissioner in Dallas County. The boundaries of the junior
                                     college district are coterminous with the county boundaries. See
    43M) N. Tenth. Suite S
    McAllen, TX. 78501~1095          Attorney General Opinion C-533 (1965). A representative of the junior
    5121682.4547                     college has informed us that each of the district's seven campuses is
                                     located within the boundaries of an incorporated city, and that the
                                     junior college does not now own any property in the unincorporated
    200 Main Plaza, Suite 400
                                     part of Dallas County.
    San Antonio, TX. 78205.2797
    5121225-4191
                                          On examination of the statutes governing the district, we have
                                     determined that the common law doctrine of incompatibility prohibits
    An Equal Opportunltyl            the dual service inquired about. Hence, we need not address any
    Affirmative Action Employer
                                     issues that might be raised by any constitutional provision on dual
                                     office holding. -See Tex. Const. art. II, 91, and art. XVI, 540.

                                          The common law doctrine of incompatibility prevents one person
                                     from accepting two offices where  one office might thereby impose its
                                     policies on the other or subject it to control in some other way. See
                                     Thomas V. Abernathy County Line Independent School District, 290 ST
                                     152 (Tex. Comm. App. 1927); State V. Martin, 51 S.W.2d 815 (Tex. Civ.




                                                                         p. 547
Mr. Kenneth H. Ashworth - Page 2     (JM-129)




APP. - San Antonio 1932, no writ). Compare Letter Advisory No. 114
(1975) with Letter Advisory No. 149 (1977).

     For example, section 130.121 of the Education Code provides that
the governing board of a junior college district may have its taxable
property "assessed and/or its taxes collected, in whole or in part, by
the tax assessors and/or tax collectors, respectively, of any county,
city, taxing district, or other governmental subdivision in which all
or any part of the junior college district is located." See Attorney
General Opinion JM-35 (1983). Under this provision theTrustees of
Dallas County Community College may require the tax assessor-collector
of Dallas County to assess and collect its taxes, even if this service
interferes with his county responsibilities, for example, by slowing
the assessment and collection of county taxes. In addition, the
commissioners court controls the budget of the tax assessor-
collector's office under section 3912k. V.T.C.S.

     The county and the junior college district could have conflicting
interests with respect to tax collection and one person serving as
junior college trustee and county commissioner could not serve the
best interests of both. We conclude that section 130.121 creates an
incompatibility between the two offices.

     Moreover, the county commissioners way, with the consent of the
city, improve city streets which form an integral part of the county
road system or a connecting link with it. See Attorney General
Opinion H-1018 (1977). Section 2.04 of the Education Code provides as
follows:

          No public road shall be opened across land owned
          and used by any school district or other
          educational institution covered by this code
          without the consent of the regents, directors, or
          trustees of that institution and approval of the
          governor, unless the land is subject to sale under
          the general laws of Texas. The roads already
          opened across such land may be closed by the
          authorities in charge whenever they deem it
          necessary to protect the interest of           the
          institution and on repayment with eight percent
          interest of the amount actually paid out as
          appears on the records of the cormnissionerscourt,
          by the situs county for the land's condemnation.

We have been informed that no city or county roads cross the junior
college campuses, with one minor exception. However, we do not know
whether any campus is situated on the route of a possible extension of
a county road or connecting link between county roads. If one is so
situated, the duties of the county commissioners might come into




                                   p. 548
Mr. Kenneth H. Ashworth - Page 3   (JM-129)




conflict with those of the junior college trustees. A trustee who
also served as county commissioner might let county policy influence
his vote on consent under section 2.04 of the Education Code, thus
subordinating the junior college district's interests to the county's.

     Furthermore, since the boundaries of the district and the county
are coterminous, the potential for other conflict always exists. For
all of these reasons, one person may not serve as Trustee of Dallas
County Community College and at the same time serve as Dallas County
Commissioner.

                             SUMMARY

             The common law doctrine of incompatibility
          prevents a trustee of Dallas County Colmaunity
          College from simultaneously serving as Dallas
          County Commissioner.




                                         JIM     MATTOX
                                         Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Jon Bible
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton
Bruce Youngblood




                                p. 549